Since “the defendant admitted to the violation^] of probation with a full understanding that he would receive the term of imprisonment actually imposed at the time of resentencing, . . . he has no basis now to complain that his re-sentence was excessive” (People v Grzywaczewski, 61 AD3d 699, 700 [2009]; see People v Trias, 50 AD3d 828, 828-829 [2008]). In any event, the resentence was not excessive (see People v Hobson, 43 AD3d 1179, 1180 [2007]; People v Costanza, 36 AD3d 829, 830 [2007]; People v Arogundy, 112 AD2d 1003, 1004 [1985]; People v Suitte, 90 AD2d 80 [1982]). Mastro, J.P., Balkin, Belen and Chambers, JJ., concur.